Eschweiler, J.
From the stipulation as to the facts upon which this case was tried, it appears that the $300 difference between the $1,400 award of August 8th and the $1,700 award of August 28th arose on account of a certain motor, which had been furnished by plaintiff to defendant. A reference was made to it in the defendant’s answer in such manner that the arbitrators assumed, at the time of their making the first award, that the motor would be returned to the plaintiff and that defendant would assert no right to title or possession thereof, but no provision with reference to it was made in their first award. Subsequently the plaintiff called the arbitrators’ attention to the fact that the defendant was then asserting title and right to possession of such motor, the value of which was considered to be $300, and upon such situation appearing before the two arbitrators, who assumed and continued to act in the matter, they then determined to add the value of said motor to the amount to be paid plaintiff.
It was expressly agreed between the parties that, except *96as expressly provided in the agreement itself, the submission to arbitration was to be governed by the rule of the common law.
It is firmly established that under such a common-law arbitration agreement, when the arbitrators have met, heard all that the parties have to present, considered, .determined, and reduced their decision to writing, and then complied with the provisions of the agreement as to giving proper notice thereof to the interested parties, their power as such arbitrators terminates and their functions cease. Doke v. James, 4 N. Y. 568; Bayne v. Morris, 1 Wall. (68 U. S.) 97; Edmundson v. Wilson, 108 Ala. 118, 123, 19 South. 367; Hightower v. Georgia F. & O. Co. 145 Ga. 780, 89 S. E. 827; Hackney v. Adam, 20 N. Dak. 130, 127 N. W. 519; 5 Corp. Jur. p. 75; Morse, Arbitration & Award, 226.
The same rule is recognized as applicable to a statutory arbitration. McCord v. Flynn, 111 Wis. 78, 90, 86 N. W. 668, citing Flannery v. Sahagian, 134 N. Y. 85, 31 N. E. 319, and Herbst v. Hagenaers, 137 N. Y. 290, 33 N. E. 315, also- statutory proceedings.
In the case here presented opportunity was afforded to both parties, of which they availed themselves, of presenting proof and argument before the arbitrators. At the conclusion of such hearing it was tacitly assumed by all that there was no further evidence to be offered under the then agreement within which proofs might have been offered. Acting on the assumption that the respective parties were through with their presentation of the facts and arguments, the arbitrators in good faith proceeded to determine and did determine the matters before them. Through what now seems to have been a mistake in judgment on their part, no provision was made either for the return of or compensation for the motor furnished by plaintiff to defendant, but such a mistake nevertheless becomes binding upon all concerned, and the determination finál and conclusive. Eau Claire v. Eau Claire W. Co. 137 Wis. 517, 524, 119 N. W. *97555; Travelers Ins. Co. v. Pierce E. Co. 141 Wis. 103, 108, 123 N. W. 643; Consolidated W. P. Co. v. Nash, 109 Wis. 490, 503, 85 N. W. 485.
That the decision of the arbitrators was made before the time limited for offering proofs had expired was immaterial. Such limit merely fixed the period beyond which the arbitrators cannot act, but it does not prevent their disposing of the matter, the parties having been heard to completion on their respective sides, before the expiration of such period.
This view we take of the proceedings requires a reversal of the judgment of the circuit and civil courts and makes discussion of the other questions presented on-this appeal unnecessary.
By the Court. — Judgment reversed.